Citation Nr: 0920300	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  06-34 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.  

2.  Whether new and material evidence has been received to 
reopen a claim for an earlier effective date for entitlement 
to special monthly compensation at the R-1 and R-2 rates.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in September 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, denying an increased rating for 
diabetes mellitus and determining that new and material 
evidence had not been received by VA with which to reopen a 
previously denied claim for entitlement to an earlier 
effective date for a grant of special monthly compensation at 
R-1 and R-2 rates.  

During the pendency of this appeal, the Veteran exercised his 
right to change representatives in revoking a prior power-of-
attorney in favor of the Texas Veterans Commission and 
appointing a private attorney to represent his interests in 
this appeal.  His attorney in March 2009 requested a fifteen-
day extension of time in which to provide additional evidence 
and/or argument; such motion was thereafter granted by the 
Board, but no additional communication was received from the 
attorney or veteran within the allotted time frame.  


FINDINGS OF FACT

1.  The veteran's service-connected diabetes mellitus 
requires multiple daily injections of insulin and a 
restricted diet and is associated with ketoacidosis or 
hypoglycemic reactions; there is also a history of prior 
hospitalizations for elevated blood glucose, but not for 
ketoacidosis or hypoglycemic reactions; it is at least as 
likely as not that his diabetes also requires regulation of 
activities.

2.  The veteran's diabetes mellitus has not been manifested 
by more than one episode of ketoacidosis or any hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, nor has it 
been productive of complications that would not be 
compensable if separately evaluated, multiple 
hospitalizations, or a progressive loss of weight and 
strength.  

3.  An exceptional or unusual disability picture is not shown 
with respect to the veteran's service-connected diabetes 
mellitus.  

4.  By its decisions of February 1997 and February 2003, the 
Board determined that the Veteran was not entitled to an 
earlier effective date for special monthly compensation at 
the R-1 and R-2 rates and that that new and material evidence 
had not been received by VA to reopen a previously denied 
claim for special monthly compensation at the R-2 rate, 
respectively; no action by the Court in response to any 
appeal of such Board's determinations is indicated.  

5.  Evidence added to the record since entry of the Board's 
decisions of February 1997 and February 2003, as applicable, 
was for the most part not previously before agency decision 
makers, but it is cumulative or redundant of previously 
submitted materials and does not relate to an unestablished 
fact or raise a reasonable possibility of substantiating the 
appellant's claim(s).


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 40 
percent, but none greater, for diabetes mellitus have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.119, Diagnostic Code 7913 
(2008).

2.  The Board's decision of February 1997, denying an earlier 
effective date for entitlement to special monthly 
compensation at the R-1 and R-2 rates is final; the Board's 
decision of February 2003, holding that new and material 
evidence had not been received by VA to reopen the previously 
denied claim for an earlier effective date for special 
monthly compensation at the R-2 rate is final; new and 
material evidence to reopen the previously denied claims 
therefor has not been received by VA.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the instant appeal, the Board notes that there is no issue 
as to providing an appropriate application form or 
completeness of the application.  Written notice of the 
information and evidence needed by the Veteran to 
substantiate and complete his claims, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the appellant was 
provided to him through the RO's VCAA letters of June 2005 
and October 2006.  The Veteran was advised of the Court's 
holding in Dingess/Hartman by the RO's correspondence of 
October 2006.  

Regarding the reopening of previously denied claims, it is 
noted that in Kent v. Nicholson, 20 Vet. App. 1 (2006), it 
was held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service- 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied. 
Generally, a claimant is seeking to reopen a finally denied 
claim for service connection because there is either no 
evidence on one or more of the three Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd. 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam), elements to establish service connection or 
insufficient evidence on one or more of these elements.  
Therefore, material evidence would be (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  The Secretary 
can determine the basis for the denial in the prior decision 
from the face of that decision.

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
Without such notice, a claimant effectively would be deprived 
of an opportunity to participate in the adjudication process 
because he or she would not know what evidence was needed to 
reopen his or her claim.

Here, the RO did fulfill its notice obligations with respect 
to informing the appellant of the evidence and information 
needed to substantiate his attempt to reopen a previously 
denied claim for an earlier effective date for entitlement to 
special monthly compensation at the R1 and R2 rates, through 
the RO's letter of June 2005.  By that correspondence, the 
appellant was advised that he needed to submit new and 
material evidence to reopen the previously denied claim and 
was informed of what was required to establish entitlement to 
the benefit sought under the particular facts of this case.

For an increased rating claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code (DC) under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

To show that the error did not affect the essential fairness 
of the adjudication, VA must demonstrate that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
That any defect was cured by actual knowledge on the part of 
the claimant, per Vazquez-Flores ("(a)ctual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, supra.

In this case, the Veteran was provided VCAA notice 
specifically tailored to comply with Vazquez-Flores through 
the RO's May 2008 correspondence.  Thereby, he was furnished 
the rating criteria for the evaluation of diabetes mellitus 
and noncompensable complications, as well as the nature and 
type of evidence to be considered by VA and specific evidence 
needed to substantiate his claim for increase.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA letter preceded the RO's 
initial adjudication in September 2005; full VCAA notice 
including that involving Dingess/Hartman and Vazquez-Flores, 
was not provided until a point in time subsequent to the 
initial rating action, in contravention of Pelegrini.  

Where, as here, the VCAA notice is defective, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption. Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors are 
reviewed under a prejudicial error rule" and holding that 
"all VCAA notice errors are presumed prejudicial and . . . VA 
has the burden of rebutting this presumption"); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders.  That is, "the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication."  Id.  "[A]n 
error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'"  Mayfield, supra, 
at 121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, 487 F.3d at 889. 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim). Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

The record in this instance demonstrates that full VCAA 
notice, including that pertaining to Kent, Dingess-Hartman, 
and Vazquez, was effectuated prior to the issuance of the 
final supplemental statement of the case in August 2008.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
a supplemental statement of the case to cure timing of a 
notification defect).  Moreover, the Board herein grants an 
increase in the evaluation assigned for the veteran's 
service-connected diabetes and denies his claim to reopen for 
an earlier effective date for special monthly compensation at 
the R-1 and R-2 rates, there being no factual or legal basis 
therefor.  Any failure regarding the substance or timing of 
the VCAA is not alleged by the Veteran to have resulted in 
prejudice to him and none is shown by the record as might 
have affected the essential fairness of this adjudication.  
Thus, the presumption of prejudice is rebutted in this 
instance.  Sanders, supra.  

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the Veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA.

Regarding the VA's compliance with its duty to assist 
obligation, all pertinent examination and treatment records 
have been obtained and made a part of the appellant's claims 
folder to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the evidence of record includes the veteran's service 
treatment records, as well as assorted examination and 
medical records and a variety of administrative documents 
compiled by VA in connection with its processing of prior 
claims for benefits.  The record reflects that, in connection 
with his claim for increase for diabetes mellitus, the 
Veteran was afforded two VA examinations during the course of 
the instant appeal.  These examinations, which were thorough 
in nature and included diagnostic testing, were productive of 
findings which sufficiently detailed and of such a scope as 
to permit the Board to fully and fairly rate the disability 
at issue.  Under such circumstances, the Board finds that the 
medical evidence of record is sufficient to resolve the claim 
for increase herein addressed on its merits and VA has no 
further duty to provide an examination or opinion.  This 
appeal likewise involves a claim to reopen for an earlier 
effective date for entitlement to special monthly 
compensation, and no argument is noted to have been advanced 
by or on behalf of the appellant that the record is 
incomplete or that further actions are necessary prior to the 
Board's review of this matter.  Given that the preliminary 
question is whether new and material evidence has been 
received to reopen the previously denied claim, there is no 
duty to obtain any VA medical examination or opinion.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003).  

In view of the forgoing, the Board finds that VA has 
satisfied its duties to notify and assist under the VCAA. 

Claim for Increase:  Diabetes Mellitus

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate DCs identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14 (2008).  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. Id.; Esteban v. Brown, 6 Vet. 
App. 259 (1994).

Notice is taken that in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that "staged ratings are appropriate 
for an increased-rating claim when the factual findings shown 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings."  The 
Court found no basis for drawing a distinction between 
initial ratings and increased- rating claims for applying 
staged ratings.

Service connection for diabetes mellitus, type II, was 
established by RO action in July 2001, when a 20 percent 
schedular rating was assigned therefor under DC 7913, 
effective from July 2001.  The 20 percent rating has remained 
in effect since that time.  

Prior to and subsequent to the VA's receipt of his June 2005 
claim for increase for diabetes mellitus, which is the basis 
of the instant appeal, his diabetes has been evaluated under 
38 C.F.R. § 4.119, DC 7913.  Thereunder, a 20 percent 
evaluation is assignable where diabetes mellitus requires 
insulin and a restricted diet, or oral hypoglycemic agents 
and a restricted diet.  A 40 percent rating is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities).  A 60 percent rating is 
warranted for diabetes mellitus requiring insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent 
disability rating will be assigned when diabetes mellitus 
requires more than one daily injection of insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either a progressive loss of 
weight and strength or complications which would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, DC 
7913.

According to Note (1), following DC 7913, compensable 
complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered to be part of the diabetic 
process under DC 7913.

It is alleged by the Veteran in effect that he is entitled to 
an increased rating for his diabetes mellitus on the basis 
that regular use of insulin is made, that he is required to 
maintain a diabetic diet, and that a prescribed exercise 
regimen involving walking and other activities has been 
prescribed notwithstanding the anatomical loss of both hands 
and leg amputation incurred in a service-related mine 
explosion.  

In this instance, the record indicates that the treatment 
regimen for the veteran's diabetes mellitus entails daily use 
of 70/30 insulin with one injection of 32 units every morning 
and one injection every evening, each preceding meals.  Such 
regimen likewise includes prescribed adherence to a diabetic 
diet and an exercise program involving walking 30-40 minutes, 
watering his yard, and feeding his animals, each five times a 
week.  Use of a wheelchair is not permitted at his home, 
where walking is to be attempted to the extent possible.  

Regarding the question of whether the veteran's diabetes has 
required a regulation of his activities, i.e., avoidance of 
strenuous occupational and recreational activities per DC 
7913, the Veteran indicates that it has.  The Veteran can 
attest to factual matters of which he had first-hand 
knowledge, such as being placed on regulation of activities 
due to his diabetes.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  VA treatment records indicate that 
regular exercise has been prescribed, although no treating 
medical professional has indicated specifically that 
strenuous physical activity is either permitted or 
restricted.  The only VA examiner to address the question 
specifically noted in April 2008 by way of medical history 
that the veteran's diabetes required no restriction of 
activity, although such examination was conducted without the 
benefit of a review of the veteran's claims folder.  No 
finding to that effect was made by the examiner based on 
clinical examination or testing.  That same examiner reported 
the existence of a medical history involving ketoacidosis or 
hypoglycemic reactions, albeit with infrequent low glucose 
readings, which resolved with the drinking of juice.  Prior 
hospitalizations for elevated blood glucose, without 
ketoacidosis, were reported.  

Notwithstanding the VA examiner's notation in April 2008, 
this is a case where the severity of the veteran's diabetes 
is such that it requires two daily injections of insulin, 
which the Board notes is consistent with one of many 
prerequisites for a 100 percent rating.  It is nonetheless 
clear that the requirements for the assignment of a 100 or 60 
percent rating are not met in this case in that the veteran's 
diabetes mellitus has not been manifested by more than one 
episode of ketoacidosis or any hypoglycemic reactions 
requiring one or two hospitalizations per year or at least 
twice a month visits to a diabetic care provider, nor has it 
been productive of complications that would not be 
compensable if separately evaluated, with multiple 
hospitalizations or progressive loss of weight and strength.  
However, the unique nature of the disability picture 
presented in this instance, including but not limited to 
existing, unrelated impairments restricting involvement in 
many physical activities, is such that, with resolution of 
all reasonable doubt in favor of the Veteran, it is conceded 
that in addition to need for multiple daily injections of 
insulin and a restricted diet; and with a history of an 
episode of ketoacidosis necessitating a hospitalization, and 
with consideration of the veteran's credible history of a 
regulation of activities, it is at least as likely as not 
that his diabetes also requires regulation of activities.  
Accordingly, assignment of the next higher schedular 
evaluation of 40 percent, but none greater, is found to be 
warranted throughout the period in question.  Hart, supra.  

As for the rating of associated complications, indicia of 
complications of diabetes have not been confirmed, there 
being no clinical evidence of diabetic retinopathy, 
neuropathy, nephropathy, impotence or erectile dysfunction, 
or other related complication.  Findings from VA medical 
examinations in June 2005 and April 2008 failed to 
demonstrate any complications of the veteran's diabetes.  
Thus, there is no basis for the assignment of separate, 
compensable evaluation for any complication of diabetes 
mellitus.  See 38 C.F.R. § 4.119, DC 7913 and Note 1 thereto.  

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the VA's 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set for in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board does not have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), and given the circumstances of this 
case, there is no basis to refer the matter to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet. App. 377 (1996).  In this case, 
there is no indication that the veteran's diabetes mellitus 
has necessitated frequent hospitalizations and the existence 
of a marked interference with employment due exclusively to 
his diabetes is likewise not shown.  Accordingly, a referral 
for a determination of whether the assignment of an 
extraschedular rating is appropriate is not warranted.  

On the basis of the foregoing, assignment of a 40 percent 
evaluation, but none greater, is warranted on the basis of 
the evidence of record.  To that extent, alone, this portion 
of the appeal is granted.  

Newness and Materiality of the Evidence Received to Reopen a 
Claim for an Earlier Effective Date for Special Monthly 
Compensation at the R-1 and R-2 Rates

The issue of the veteran's entitlement to an earlier 
effective date for special monthly compensation at the R-1 
and R-2 rates was previously denied by the Board in a 
decision entered in February 1997, with reconsideration of 
such decision being denied by the Board by determinations 
entered in July and November 1997 and January 1998 
correspondence.  No action of the Court as to the Board's 
February 1997 action is shown.  

Further Board involvement is indicated in February 2003, when 
the Board concluded that new and material evidence had not 
been received to reopen a claim of entitlement to an earlier 
effective date for entitlement to special monthly 
compensation at the R-2 rate.  No action by the Court as to 
the aforementioned Board decision is evident.  

Received by VA in June 2005 was the veteran's claim to reopen 
for an earlier effective date for special monthly 
compensation at the R-1 and R-2 rates.  He therein sought 
special monthly compensation at the R-1 rate from January 
1971 to October 1978 and at the R-2 rate from October 1978 to 
December 1988. 

In general, decisions of the Board are final.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 20.1100.  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim that has been finally disallowed, the Secretary shall 
reopen the claim and review the former disposition of the 
claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  
Evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

Given the finality of the most recent denials in February 
1997 and February 2003, as set forth above, the question at 
this juncture is whether new and material evidence has been 
presented to reopen the previously denied claim(s).  Added to 
the record since entry of the most recent denials in February 
1997 and February 2003 are assorted examination and treatment 
records, one or more hearing transcripts, an opinion from an 
independent medical expert on an unrelated matter, and 
multiple submissions by and on behalf of the Veteran 
reiterating his claim of entitlement to an earlier effective 
date for special monthly compensation at the R-1 and R-2 
rates.  

Much of the additional evidence in question was not 
previously submitted to agency decision-makers.  It does not, 
however, relate to an unestablished fact, and it is either 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial(s).  It also does not raise at 
least a reasonable possibility of substantiating the claims 
for earlier effective dates for special monthly compensation 
at the R-1 and/or R-2 rates.  

On the basis of the foregoing, it is determined that new and 
material evidence has not been presented and, as such, the 
previously denied claim(s) may not be reopened.  




ORDER

A rating of 40 percent, but none greater, for diabetes 
mellitus is granted, subject to those provisions governing 
the payment of monetary benefits. 

New and material evidence has not been received by VA to 
reopen previously denied claims for an earlier effective date 
for entitlement to special monthly compensation at the R-1 
and R-2 rates.  



______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


